  
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 1264 
 
AN ACT 
To designate the property between the United States Federal Courthouse and the Ed Jones Building located at 109 South Highland Avenue in Jackson, Tennessee, as the M.D. Anderson Plaza and to authorize the placement of a historical/identification marker on the grounds recognizing the achievements and philanthropy of M.D. Anderson.  
 
 
1.FindingsCongress finds as follows: 
(1)The Government has the responsibility to honor and recognize Americans who have positively impacted the welfare of other Americans.  
(2)Monroe Dunaway Anderson, born in Jackson, Tennessee, in 1873, was one of the United States’ most successful agri-businessmen and respected philanthropists.  
(3)Monroe Dunaway Anderson, also known as M.D. Anderson, attended public schools in Jackson, Tennessee.  
(4)After attending college in Memphis, Tennessee, M.D. Anderson returned to Jackson, Tennessee, to work at the People’s National Bank.  
(5)In 1904, M.D. Anderson, his older brother Frank Anderson, along with Will Clayton, established a partnership, Anderson, Clayton, and Company, to buy and sell cotton in Jackson, Tennessee.  
(6)In 1945, Anderson, Clayton, and Company was called the largest buyer, seller, storer, and shipper of raw cotton in the world by Fortune Magazine.  
(7)In 1936, M.D. Anderson established the M.D. Anderson Foundation. This foundation funded the M.D. Anderson Cancer Center which grew into the largest medical complex in the world, the Texas Medical Center in Houston, Texas.  
(8)M.D. Anderson’s positive impact in the cotton trade is still being felt by the cotton businesses in and around Jackson, Tennessee, and throughout the world.  
(9)M.D. Anderson and his foundation’s imprint on medical research, education, and agri-business should be memorialized in the town of his birth, Jackson, Tennessee, and deems recognition.  
2.M.D. Anderson Plaza 
(a)DesignationThe property in between the United States Courthouse and the Ed Jones Building located at 109 South Highland Avenue in Jackson, Tennessee, shall be known and designated as the M.D. Anderson Plaza.  
(b)Marker and Statues AuthorizedWest Tennessee Health Care Foundation is hereby authorized to install in a prominent location on that portion of the Plaza under the jurisdiction of the General Services Administration— 
(1)a Tennessee State Historical Society marker recognizing the outstanding achievements in business and philanthropy on the grounds between the United States Courthouse and the Ed Jones Building; and  
(2)a life-sized statue depicting M.D. Anderson, with information recognizing persons who donated funds for the manufacturing of the statues.  
(c)Design of markerThe marker authorized by subsection (b)(1) shall be at least 42 inches in height.  
(d)Prohibition on Use of Federal FundsNo Federal funds may be expended to design the marker, to acquire the marker, to prepare the sight selected for the marker, to install the marker, or to maintain the marker or the statues authorized in subsection (b). 
(e)Approval 
(1)Submission of designThe West Tennessee Health Care Foundation shall consult with the Administrator of General Services in the design of the marker and statue authorized under subsection (b) and shall submit a design for approval. 
(2)Design approvalThe design of a marker or statue as authorized under subsection (b) shall be subject to the approval of the Administrator. 
(3)Timing of reviewThe Administrator shall conduct a review of the design not later than 90 days after the submission of the design.  
(4)Failure to approveIn the event that the Administrator fails to approve the design, the Administrator shall submit a report to the Committee on Transportation and Infrastructure in the House of Representatives and the Committee on Environment and Public Works in the Senate detailing the reasons for failing to approve the design.   
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
